Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
           Claim 1 is rejected under 35 U.S.C. 101 abstract idea, while the claim recite a series of steps or acts to be performed, such as, “a process for identifying a material in an image, “identifying moving vehicles in a multispectral image”, “identifying sample pixels in the multispectral image that are near the moving vehicles”. The steps do not amount to significantly more than the abstract idea. The recited steps could be implemented (in the mind), by the user or  to implement the function. 


DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(e), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (2) based upon a public use or sale or other public availability of the invention as being anticipated by Korb et al (Pub. No.: U.S. 2019/0304168 A1).   
          Regarding claim 1, Korb discloses a process for identifying a material in an image (see page 2, paragraphs, [0020-0021] the present disclosure, through one or more of its various aspects, embodiments, and/or specific features or sub-components, provides, inter alia, various systems, methods, media, and programs for optimizing and improving image processing, image analysis, image evaluation, and image compression. The present disclosure co-registers images to a georeferenced scene topography, then combines the images to improve accuracy, resolution, 
           comprising: automatically identifying moving vehicles in a multispectral image (see page 6, paragraph, [0065] the present disclosure may be used in association with any image processing systems, fields, and applications and in conjunction with any images collected on the ground, from the air, and from space. For example, in still further embodiments, the present disclosure may be used detect, identify, and/or track objects, such as in facial or object recognition systems. One exemplary application is to detect and “track moving objects” using multiple images, where each target is detected and tagged among the moving objects using its unique, measured spectroradiometric target signature. Thereafter, each target's trajectory or track is estimated across multiple images by maximizing the statistical significance of each target's track. Of course, this embodiment is again exemplary and not limiting or exhaustive);

           and automatically identifying additional pixels in the multispectral image that have one or more spectral characteristics that are within a threshold of one or more spectral characteristics of the sample pixels, the identified additional pixels depict the material (see above), also page 8, paragraph, [0090] the 3-D images are co-registered to form a 6-D hyperimage with 3-D Geometry, time sampling, spectral sampling, and polarization sampling at S310. The .kappa.-D hyperimage may also be analyzed with Multi-variable mathematics, including but not limited to: 
           Finally, page 9 paragraphs, [0095] and [0097], the multi-temporal, multi-angle, automated target method 300 may detect changes in measured scene properties between sets of 3-D images, the co-registered image stack, and/or the 6-D hyperimage at S314. At S314, the method may compare information in a current, or test, image to information in a previous image or images . 

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Korb et al (Pub. No.: U.S. 2020/0304168 A1) in view of Tulet et al (U.S. Pub No: 2014/0211006 A1). 
           Regarding claim 2, Korb discloses the process of claim 1, wherein: the multispectral image has multiple bands including a first set of bands and a second set of bands, the first set of bands are received from a first push broom sensor at a first position on a focal plane of a satellite and the second set of bands are received from a second push broom sensor at a second position on the focal plane of the satellite so that a single location depicted in the multispectral image will have been sensed at different times by the first push broom sensor and the second push broom sensor (see claim 1, also page 24, paragraphs, [0231-232] for an imaging sensor with a push broom imaging configuration using a single array in the cross track direction, with m channels in the cross scan direction and n TDI elements recorded separately in each channel in the along-scan direction, the uncompressed data rate dr=[(lr line rate)*(m channels)*(b bits per pixel)*(s oversample factor per line)*(n TDI,if recorded separately)*(1 spectral bands per pixel)]/[(A.sub.yAggregation factor in along-scan)*(A.sub.x Aggregation factor in cross-scan)] 
           However Korb does not explicitly state “second pushbroom”.
           On the other hand Tulet, in the same field of an imaging device for space observation using satellite or aircraft carrying device teaches page 1, paragraph, [0006-0007] according to a first push-broom scanning mode, image acquisition for two along-track segments of sub-swaths that are covered one after another is carried out in the same direction of scanning. Said direction of scanning is thus the direction of travel of the satellite. Said first mode, known as "unidirectional push-broom"(first push-broom) mode and shown in FIG. 1a, requires controlling rapid backward movements of the line of sight of the imaging device, between the successive acquisitions of two along-track segments of different sub-swaths. A second scanning mode consists of covering successively acquired along-track segments of sub-swaths in opposite directions. Said second scanning mode, shown in FIG. 1b, is known as "bidirectional push-broom" (second push-broom) mode. It makes it possible to reduce the dead time between the successive acquisitions of along-track segments of different sub-swaths, as the line of sight then describes a series of out-and-back movements parallel to the direction of travel of the satellite. Each period of dead time now corresponds only to the across-track shift of the line of sight from one sub-swath to the next, and to the reversal of the direction of scanning. 
           Also paragraph, [0010] FIGS. 1a and 1b also show the orientation of the rows L of photosensitive elements in the focal plane PF. For the “two push-broom” scanning modes, unidirectional and bidirectional, the attitude of the satellite S is adjusted so that the rows L of 
           Finally, page 4, paragraph, [0053] it is understood that this imaging device can be used on board a satellite or an aircraft, for conditions and mission objectives that are identical to those described with reference to FIGS. 1a and 1b. The arrangements that are most suitable for the unidirectional push-broom (first) scanning mode in FIG. 1a, and those compatible with the bidirectional push-broom (second) scanning mode in FIG. 1b, will also be indicated. 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Korb invention according to the teaching of Tulet because to combine, an imaging sensor with a pushbroom imaging configuration using a single array in the cross track direction, that is taught by Korb with the further procedure, the “two push-broom” scanning modes, unidirectional and bidirectional, the attitude of the satellite S is adjusted so that the rows L of photosensitive elements are perpendicular to the along-track direction”, taught by Tulet, which provides an improved, accurate method of identifying moving objects and background surfaces in satellite imaging.  
Allowable Subject Matter
Claims 3, 4, 5, 6, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                               REASONS FOR ALLOWANCE 

The claims 7-20 are allowed.  
           The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to the technology which, provided for identifying concrete and/or asphalt (or other materials) in a multispectral satellite image that has multiple bands including a first set of bands from a first sensor and a second set of bands from a second sensor. The second sensor is at a different position on a focal plane as compared to the first sensor so that a single location depicted in the multispectral image will have been sensed at different times by the first sensor and the second sensor.
           With respect to claim 7, representative of claim 19, the closest prior art of record (Korb and Tulet), Korb reference is directed to the field of orthorectification. More particularly, the present disclosure relates to various systems, methods, and media for performing sensor model refinement of satellite imagery, and for analyzing, evaluating, and compressing satellite imagery. Tulet reference is directed to an imaging device with several detector arrays arranged in the same focal plane, but neither Korb nor Tulet teaches or suggest, among other things, “the two bands are from different sensors at different positions of a focal plane; separately finding edges in the two bands; finding movement in the multispectral image based on change in “position of edges between the two bands” geographically aligned; identifying possible pavement using nominal spectral characteristics of pavement; filtering to remove edges that indicate movement that is not along possible pavement; filtering to remove edges that indicate movement that is not at possible speeds for moving vehicles; determining one or more spectral characteristics of sample pixels of the possible pavement near edges remaining after the filtering; and automatically identifying additional pixels in the image that have one or more spectral characteristics that are within a 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Korb and Tulet) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
November 4, 2021